The words "for damages" in the last sentence of our opinion, are eliminated, so that the sentence reads as follows: "Furthermore, the present suit is brought against an insurance company to recover money alleged to be due the plaintiffs, and is not a civil action based upon, or `arising from, injuries sustained or suffered' at or near a railroad crossing, within the meaning of section 95-1808."
Paragraph 8 of the answer was demurred to on the ground "that it is not alleged in said paragraph nor anywhere in said answer how or in what respect said George H. Freeman violated section 95-1804 of the Code of Georgia of 1933, there being no fact or act alleged *Page 531 
in said paragraph or in said answer which might constitute a violation of said section." Thereupon, said paragraph was amended, as set forth in our original statement of the facts of the case, and the court held that the demurrer to the paragraph was "met by the amendment." The plaintiffs then renewed the demurrer to the paragraph as amended, and added to the demurrer the following ground: "(2) Also said plaintiffs specially demur to said paragraph, as amended, and move to strike out the same on the ground that section 95-1804 of the Code of Georgia can not be applied in this case, since section 95-1808 of said Code makes it reversible error to charge, read, or discuss said section 95-1804 in the hearing of a jury in the trial of this case." No other special demurrer was filed against paragraph 8 of the answer as amended, and the contentions made in the motion for a rehearing (that said amended paragraph failed to allege that the crossing was designated as "unsafe" by the county road authorities, or that the sign was not less than 10 feet from the ground, or that it was not less than 30 inches by 40 inches in size, or what were the words or letters of the sign, or that the letters were 9 inches high) show no cause for a rehearing, since such alleged defects in the paragraph should have been pointed out by special demurrer. This court did not overlook section 95-9913 of the Code. We quoted that section and held that the contention that it failed to set forth a crime was untenable. As we view the case, none of the other grounds of the motion for rehearing is meritorious.
Rehearing denied. MacIntyre and Gardner, JJ., concur.